Exhibit 10(l)

Hercules Technology Growth Capital, Inc.

Amended and Restated 2004 Equity Incentive Plan

Restricted Stock Award Agreement

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

The undersigned (i) acknowledges receipt of an award (the “Award”) of restricted
stock from Hercules Technology Growth Capital, Inc. (the “Company”) under the
Amended and Restated 2004 Equity Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan; (ii) further acknowledges receipt of a
copy of the Plan as in effect on the date hereof and the currently effective
prospectus relating to such Plan; and (iii) agrees with the Company as follows:

 

  1. Effective Date. This Agreement shall take effect as of
                    , which is the date of grant of the Award.

 

  2. Shares Subject to Award. The Award consists of              shares (the
“Shares”) of common stock of the Company (“Stock”). The undersigned’s rights to
the Shares are subject to the restrictions described in this Agreement and the
Plan (which is incorporated herein by reference with the same effect as if set
forth herein in full) in addition to such other restrictions, if any, as may be
imposed by law.

 

  3. Meaning of Certain Terms. Except as otherwise expressly provided, all terms
used herein shall have the same meaning as in the Plan. The term “vest” as used
herein with respect to any Share means the lapsing of the forfeiture
restrictions described herein with respect to such Share.

 

  4. Nontransferability of Shares. The Shares acquired by the undersigned
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided below and in the Plan.

 

  5. Forfeiture Risk. If the undersigned ceases to be an employee of the Company
and its subsidiaries for any reason, including death, any then outstanding and
unvested Shares acquired by the undersigned hereunder shall be automatically and
immediately forfeited. The undersigned hereby (i) appoints the Company as the
attorney-in-fact of the undersigned to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any such shares
that are unvested and forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

  6. Retention of Certificates. Any certificates representing unvested Shares
shall be held by the Company’s Transfer Agent (American Stock Transfer Company)
in book entry form until such Shares vest. If unvested Shares are held in book
entry form, the undersigned agrees that the Company may give stop transfer
instructions to the depository to ensure compliance with the provisions hereof.



--------------------------------------------------------------------------------

  7. Vesting of Shares. The shares acquired hereunder shall vest in accordance
with the provisions of this Paragraph 7 and Section 7 of the Plan, as follows:

             Shares on and after             ;

an additional              Shares on and after             ; and

an additional              Shares on and after             ; and

an additional              Shares on and after             

Notwithstanding the foregoing, no shares shall vest on any vesting date
specified above unless the undersigned is then, and since the date of grant has
continuously been, an employee of the Company. In the event of a Covered
Transaction, the Administrator may require that any amounts delivered, exchanged
or otherwise paid in respect of outstanding and then unvested Shares be placed
in escrow or otherwise made subject to such restrictions as the Administrator
deems appropriate to carry out the intent of the Plan. References in this
Agreement to the Shares shall refer, mutatis mutandis, to any such restricted
amounts.

 

  8. Legend. Any certificates representing unvested Shares shall be held by the
Company, and any such certificate shall contain a legend substantially in the
following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF AMENDED
AND RESTATED 2004 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND HERCULES TECHNOLOGY GROWTH
CAPITAL, INC. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

As soon as practicable, following the vesting of any such Shares, the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned. If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

 

  9. Dividends, etc. The undersigned shall be entitled to (i) receive any and
all dividends or other distributions paid with respect to those Shares of which
the undersigned is the record owner on the record date for such dividend or
other distribution, and (ii) vote any Shares of which he is the record owner on
the record date for such vote; provided, however, that the Administrator may
require that any cash distribution with respect to the Shares other than a
normal cash dividend be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan. References in this Agreement to the Shares shall refer, mutatis
mutandis, to any such restricted amounts.

 

  10. Sale of Vested Shares. The undersigned is free to sell any Share once it
has vested, subject to (i) satisfaction of any applicable tax withholding
requirements with respect to the vesting or transfer of such Share; (ii) the
completion of any administrative steps (for example, but without limitation, the
transfer of certificates) that the Company may reasonably impose; and
(iii) applicable requirements of federal and state securities laws.



--------------------------------------------------------------------------------

  11. Certain Tax Matters. The undersigned expressly acknowledges the award or
vesting of the Shares acquired hereunder, and the payment of dividends with
respect to such Shares, may give rise to “wages” subject to withholding. The
undersigned expressly acknowledges and agrees that the rights hereunder are
subject to the undersigned promptly paying to the Company in cash (or by such
other means as may be acceptable to the Company in its discretion, including, if
the Administrator so determines, by the delivery of previously acquired Stock or
shares of Stock acquired hereunder or by the withholding of amounts from any
payment hereunder) all taxes required to be withheld in connection with such
award, vesting or payment.

 

Very truly yours,   

Dated:

The foregoing Restricted Stock

Award Agreement is hereby accepted:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By    